    Case 2:13-cv-00193 Document 1132 Filed in TXSD on 02/15/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION


 MARC VEASEY, et al.,

                       Plaintiffs,

                v.                                      Civil Action No. 2:13-cv-193 (NGR)

 GREG ABBOTT, et al.,

                       Defendants.


        MOTION TO WITHDRAW SAMUEL G. OLIKER FRIEDLAND AS COUNSEL

       The United States hereby moves to withdraw Samuel Oliker Friedland, co-counsel for the

United States, as counsel of record in this case. Mr. Oliker-Friedland is leaving the Department

of Justice effective February 15, 2019. The United States will continue to be represented by the

other counsel of record listed below.

       Date: February 15, 2019

                                                    Respectfully submitted,

RYAN K. PATRICK                                     ERIC DREIBAND
United States Attorney                              Assistant Attorney General
Southern District of Texas                          Civil Rights Division

                                                    s/ Daniel J. Freeman
                                                    T. CHRISTIAN HERREN, JR.
                                                    RICHARD A. DELLHEIM
                                                    DANIEL J. FREEMAN
                                                    Attorneys, Voting Section
                                                    Civil Rights Division
                                                    U.S. DEPARTMENT OF JUSTICE
                                                    950 Pennsylvania Avenue, N.W.
                                                    Washington, D.C. 20530
                                                    Telephone: (202) 305-4278
    Case 2:13-cv-00193 Document 1132 Filed in TXSD on 02/15/19 Page 2 of 2



        I hereby certify that on February 15, 2019, I served a true and correct copy of the foregoing
via the Court’s ECF system on all counsel of record.

                                                       s/ Daniel J. Freeman
                                                       Daniel J. Freeman
                                                       Voting Section
                                                       Civil Rights Division
                                                       U.S. Department of Justice
                                                       daniel.freeman@usdoj.gov
   Case 2:13-cv-00193 Document 1132-1 Filed in TXSD on 02/15/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION


 MARC VEASEY, et al.,

                       Plaintiffs,

                v.                                    Civil Action No. 2:13-cv-193 (NGR)

 GREG ABBOTT, et al.,

                       Defendants.


                                              ORDER

        Having reviewed the United States’ Motion to Withdraw Samuel G. Oliker Friedland as

counsel of record in the above captioned case (ECF No. _____), the motion is hereby

GRANTED.

        SO ORDERED.

Date:
                                                   ________________________________
                                                   NELVA GONZALES RAMOS
                                                   UNITED STATES DISTRICT JUDGE
